DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a fuel compressor compressing boil-off gas” introduces anew “boil-off gas” and it is not clear if this the same boil-off gas recited previously or another boil-off gas.
	The recitation, “high-pressure compressor” is indefinite since it is unclear what pressure is required to be considered “high” as such is a relative term and it is not 
	The recitation, “compressing the low-pressure boil-off gas” lacks proper antecedent basis as there was no previous recitation of a low pressure boil-off gas.  Further, it is not clear what pressure qualifies as “low” pressure since such is a relative term that has no patentably distinct meaning.  
	The recitation, “generated during decompression” is indefinite for inappropriately reintroducing decompression and it is not clear if this is the same or another decompression from the other one recited.
	The recitation, “low-temperature heat exchanger” is indefinite since it is unclear what temperature is required to be considered “low” as such is a relative term and it is not patentably distinct.  For examination it will be considered as merely nomenclature (i.e. just a name for reference).
	In regard to claim 2, the recitation, “an expander expanding and cooling some of the high-pressure boil-off gas to be supplied to the low-temperature heat exchanger,” is indefinite because the disclosed boil-off gas that is expanded and cooled is not the boil-off gas that is supplied to the low-temperature heat exchanger and therefore there is a clear inconsistency with the claim language here in identifying the streams of the invention.
	In regard to claim 3, the recitation, “wherein some of the high pressure boil-off gas to be supplied to the low-temperature heat exchanger” is indefinite because the disclosed boil-off gas that is expanded and cooled is not the boil-off gas that is supplied to the low-temperature heat exchanger and therefore there is a clear inconsistency with 
	In regard to claim 4, the recitation, “the high-temperature heat exchanger (300E) cools the high-pressure boil-off gas to be supplied to the low-temperature heat exchanger and the expander through heat exchange with the expanded boil-off gas heated through heat exchange in the low-temperature heat exchanger and discharged from the low-temperature heat exchanger.” is written as a step and this is inappropriate as it is not clear what structure is being required.  The applicant is reminded that device claims are not defined by steps.
	In regard to claim 5, the recitation, “the boil-off gas compressed by the gas compressor is joined with the flow of the boil-off gas compressed by the fuel compressor.” is indefinite for reciting a step in a device claim and it is unclear what structure is being required.

	In regard to claim 9, the recitation, “compressing boil-off gas” is indefinite because the recitation introduces anew “boil-off gas” and it is not clear if this the same boil-off gas recited previously or another boil-off gas.
	The recitation, “high-pressure” is indefinite since it is unclear what pressure is required to be considered “high” as such is a relative term and it is not patentably 
	The recitation, “compressing the low-pressure boil-off gas” lacks proper antecedent basis as there was no previous recitation of a low pressure boil-off gas.  Further, it is not clear what pressure qualifies as “low” pressure since such is a relative term that has no patentably distinct meaning.  
	The recitation, “generated during decompression” is indefinite for inappropriately reintroducing decompression and it is not clear if this is the same or another decompression from the other one recited.
	In regard to claim 10, the recitation, “wherein cooling” is indefinite for reintroducing cooling and it is unclear if this is referencing the previously recited cooling or not.  If it is referencing the previously recited cooling, the recitation should be --wherein the cooling--.
	The recitation, “expanding and cooling some of the high-pressure boil-off gas before cooling the high-pressure boil-off gas” is indefinite for being logistically circular and not clearly reciting the separate flows disclosed (see that the stream expanded is not the stream that is further cooled.  
	In regard to claim 11, the recitation, “performing heat exchange between the expanded and cooled boil-off gas and the high-pressure boil-off gas” is indefinite since claim 9 already recites cooling the high pressure boil-off gas and it is not clear why such cooling is being reintroduced anew here and not referenced.
	In regard to claim 12, the recitation, “wherein precooling” is indefinite for reintroducing precooling when it was already recited in claim 11.

The applicant is directed to consider the above issues in regard to all of the claims.  While every effort is made to identify every errant recitation, the applicant is put on notice that the indefinite problems identified should be corrected for all claims where there is a lack of antecedent basis or an improper reintroduction and correction should be had throughout all claims appropriately.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3919852) in view of any of Jung Hae Won (WO2017/099316), Choi Jae Wong (WO 2016/126037), or Park (KR 2015-0001597).
In regard to claim 1, Jones teaches a device (see whole disclosure, including Fig. 1) comprising: a fuel compressor (second 8) compressing boil-off gas (gas from 2) to a pressure; a high-pressure compressor (10) disposed in series with the fuel compressor (second 8) downstream of the fuel compressor (8) and compressing the boil-off gas compressed by the fuel compressor (8) to a pressure; a low-temperature heat exchanger (20) cooling a high-pressure boil-off gas (at least some gas from 10) compressed by the high-pressure compressor (at least 10); a decompression unit (14) decompressing the high-pressure boil-off gas (at least some gas from 10) cooled by the low-temperature heat exchanger (20) to an internal pressure of a liquefied gas storage tank (4, see liquid from 16 to 4); and a liquefied gas drum (16) separating flash gas (52) generated during the decompression by the decompression unit (14), wherein reliquefied boil-off gas (48) separated by the liquefied gas drum (16) is returned to the liquefied gas storage tank (4).  
Jones does not explicitly teach the regasified gas demand site and the fuel demand site as claimed.  However, providing gas to demand sites is well known as taught by any of Jung Hae Won (see line to AA as fuel demand site; see line to BB as regasified gas demand site), Choi Jae Wong (see lines to 15, 12 as fuel demand site; and see lines to 11 as regasified gas demand site), or Park (see lines to G, E1 as fuel demand site; and see lines to E2 as regasified gas demand site).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Jones with output lines to a fuel demand site and a regasified gas demand site as taught by any one of Jung Hae Won, Choi Jae Wong, or Park for the purpose of providing fuel to various pressure uses in situations where fuel is in high demand.
	In regard to claim 2, Jones teaches an expander (12) expanding and cooling some of the high-pressure boil-off gas (from 10) to form an expanded 
	In regard to claim 3, Jones teaches a high-temperature heat exchanger (18) precooling the some of the high-pressure boil-off gas (at least some from 10) to an inlet temperature of the expander (12) and is fluidly connected to send the some of the high-pressure boil-off gas (at least some from 10) from the high-temperature heat exchanger (18) to the expander (12).  
	In regard to claim 4, Jones teaches that the high-temperature heat exchanger (18) cools the high-pressure boil-off gas to be supplied to the low-temperature heat exchanger (20) and the expander (12) through heat exchange with the expanded boil-off gas (42) heated through heat exchange in the low-temperature heat exchanger (20) and discharged from the low-temperature heat exchanger (20).  
	In regard to claim 5, Jones teaches a gas compressor (first 8) compressing the expanded and cooled stream (after 12) after the expanded and cooled stream (after 12) is heat exchanged in the low-temperature heat exchanger (20) and discharged from the low-temperature heat exchanger (20) to a pressure of a flow of the boil-off gas compressed by the fuel compressor (first 8), wherein the boil-off gas compressed by the gas compressor (first 8) is joined with the flow of the boil-off gas compressed by the fuel compressor (second 8).  

	In regard to claim 9, Jones teaches a method comprising: compressing (via second 8) boil-off gas (gas from 4) to a low pressure, compressing (see at least 10) the low-pressure boil-off gas to a high pressure, cooling a high-pressure boil-off gas (at least some from 10), decompressing (via 14) the cooled high-pressure boil-off gas to an internal pressure of a liquefied gas storage tank (4); and separating (via 16) flash gas (to 52) generated during the decompression of the cooled high-pressure boil-off gas and returning reliquefied boil-off gas (liquid from 16) to the liquefied gas storage tank (4).  
	In regard to claim 10, Jones teaches that the cooling of the high-pressure boil-off gas comprises: expanding and cooling some of the high-pressure boil-off gas (via expander 12); and liquefying at least part of the high-pressure boil-off gas through heat exchange between the expanded and cooled boil-off gas (from 12) and the high-pressure boil-22AIP19.IOTAPCoff gas (at least some from 10).  
	In regard to claim 11, Jones teaches precooling (in 18) the high-pressure boil-off gas (from 10) through heat exchange with the expanded boil-off gas (from 12), before performing heat exchange between the expanded and cooled boil-off gas (from 12) and the high-pressure boil-off gas (in 20).  

In regard to claim 15, Jones teaches that the separated flash gas (to 52) is joined 23AIP19.IOTAPC with a flow of the expanded boil-off gas (42) exchanging heat with the high-pressure boil-off gas (from 10).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragot (EP 3193113) in view of any of Jung Hae Won (WO2017/099316), Choi Jae Wong (WO 2016/126037), or Park (KR 2015-0001597).
In regard to claim 1, Ragot teaches a device (see whole disclosure, including Fig. 2) comprising: a fuel compressor (at least 21) compressing boil-off gas (gas from 101) to a pressure required for a fuel demand site (102); a high-pressure compressor (at least 24) disposed in series with the fuel compressor (at least 21) downstream of the fuel compressor (at least 21) and compressing the boil-off gas compressed by the fuel compressor (at least 21) to a high pressure; a low-temperature heat exchanger (colder half or portion of 5) cooling a high-pressure boil-off gas (at least some gas from at least 24) compressed by the high-pressure compressor (at least 24); a decompression unit (at least 31) decompressing the high-pressure boil-off gas (at least some gas from at least 24) cooled by the low-temperature heat exchanger (colder half 
Ragot does not explicitly teach the regasified gas demand site as claimed.  However, providing another gas demand sites is well known as taught by any of Jung Hae Won (see line to AA as fuel demand site; see line to BB as regasified gas demand site), Choi Jae Wong (see lines to 15, 12 as fuel demand site; and see lines to 11 as regasified gas demand site), or Park (see lines to G, E1 as fuel demand site; and see lines to E2 as regasified gas demand site).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Ragot with an output lines to a regasified gas demand site as taught by any one of Jung Hae Won, Choi Jae Wong, or Park for the purpose of providing fuel to a regasified gas demand site from the high pressure compressor to provide fuel at such a desired pressure when fuel is in high demand.
	In regard to claim 2, Ragot teaches an expander (42) expanding and cooling some of the high-pressure boil-off gas (from at least 24) to form an expanded and cooled stream (after 42), wherein the low-temperature heat exchanger (colder half or portion of 5) cools the high-pressure boil-off gas through heat exchange with the expanded and cooled stream (after 42).  
	In regard to claim 3, Ragot teaches a high-temperature heat exchanger (warmer half or portion of 5) precooling the some of the high-pressure boil-off gas (at least some 
	In regard to claim 4, Ragot teaches that the high-temperature heat exchanger (warmer half or portion of 5) cools the high-pressure boil-off gas to be supplied to the low-temperature heat exchanger (colder half or portion of 5) and the expander (42) through heat exchange with the expanded boil-off gas (after 42) heated through heat exchange in the low-temperature heat exchanger (colder half or portion of 5) and discharged from the low-temperature heat exchanger (colder half or portion of 5).  
	In regard to claim 5, Ragot teaches a gas compressor (41) compressing the expanded and cooled stream (after 42) after the expanded and cooled stream (after 42) is heat exchanged in the low-temperature heat exchanger (colder half or portion of 5) and discharged from the low-temperature heat exchanger (colder half or portion of 5) to a pressure of a flow of the boil-off gas compressed by the fuel compressor (at least 21), wherein the boil-off gas compressed by the gas compressor (41) is joined with the flow of the boil-off gas compressed by the fuel compressor (at least 21).  
In regard to claim 6, Ragot teaches that the gas compressor (41) is connected to the expander (42) via a common shaft (43).
	In regard to claim 7, Ragot does not explicitly teach a gas cooler regulating a temperature of an output stream of the gas compressor (41).  However, providing aftercooling is old and well known, see aftercooling in at least Park (see 15 for example).  Therefore it would have been obvious to a person of ordinary skill in the art 
	In regard to claim 8, Ragot teaches the flash gas (33) separated by the liquefied gas drum (32) is joined with a flow of the expanded boil-off gas (after 42).  
	In regard to claim 9, Ragot teaches a method comprising: compressing (via at least 21) boil-off gas (gas from 101) to a low pressure required for a fuel demand site (102), compressing (see at least 24) the low-pressure boil-off gas to a high pressure required for a regasified gas demand site (102), cooling a high-pressure boil-off gas (see at least colder half or portion of 5), decompressing (via at least 31) the cooled high-pressure boil-off gas to an internal pressure of a liquefied gas storage tank (101); and separating (via 32) flash gas (33) generated during the decompression of the cooled high-pressure boil-off gas and returning reliquefied boil-off gas (liquid from 32) to the liquefied gas storage tank (101).  
	In regard to claim 10, Ragot teaches that the cooling of the high-pressure boil-off gas comprises: expanding and cooling some of the high-pressure boil-off gas (via expander 42); and liquefying at least part of the high-pressure boil-off gas through heat exchange between the expanded and cooled boil-off gas (from 42) and the high-pressure boil-22AIP19.IOTAPCoff gas (at least some from 24).  
	In regard to claim 11, Ragot teaches precooling (in warmer half or portion of 5) the high-pressure boil-off gas (from at least 24) through heat exchange with the expanded boil-off gas (from 42), before 
In regard to claim 12, Ragot teaches that the precooling (in warmer half or portion of 5) the high-pressure boil-off gas comprises: cooling the high-pressure boil-off gas (in warmer half or portion of 5) to an inlet temperature of an expander (42).  
In regard to claim 13, Ragot that after the expanded boil-off gas (after 42) is heated while cooling the high-pressure boil-off gas, the expanded boil-off gas is compressed (via 41) to a pressure of a flow of boil-off gas to be compressed by a fuel compressor (at least 21) before being joined with the flow of the boil-off gas (1).  
In regard to claim 14, Ragot expansion work (from 42) in expanding the high-pressure boil-off gas is recovered as compression work (by 41) in compressing the expanded boil-off gas (after 42).  
In regard to claim 15, Ragot teaches that the separated flash gas (33) is joined 23AIP19.IOTAPC with a flow of the expanded boil-off gas (after 42) exchanging heat with the high-pressure boil-off gas (in compression).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 7, 2022